EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner's amendment was given in an interview with Donald Boys on February 26th, 2021.
The application has been amended as follows:

Claim 1, lines 17-18, replace “individual panels affixed by the bottom edge to the flange on opposite sides, with the plane of each panel” with --individual panels affixed by a bottom edge to opposite sides of the flange, with a plane of each panel--.

Claim 1, lines 20-21, replace “area defined by an inside diameter of the flange” with --area defined by the inside diameter D3 of the flange--.

Claim 4, line 2, delete [[covering each of the rectangular flat panels]].

Claim 5 is CANCELED.

Claim 6, line 10, delete [[of the planar deck]].

Claim 6, lines 17-18, replace “the air with the entrained insects” with --air with entrained insects--.

Claim 6, lines 36-37, replace “individual panels affixed by the bottom edge to the flange on opposite sides, with the plane of each panel” with --individual panels affixed by a bottom edge to opposite sides of the flange, with a plane of each panel--.

Claim 6, line 39, replace “area defined by an inside diameter of the flange” with --area defined by the inside diameter D3 of the flange--.

Claim 10 is CANCELED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an insect killing system comprising: a blower drawing air entraining insects from below a vacuum machine, and impelling the air with the entrained insects generally upward through a circular outlet from the blower, the outlet having a diameter D1; a planar flange having an outside diameter D2 and an inside diameter D3 < D1, the inside diameter D3 defining a circular opening through the flange, the flange oriented substantially horizontally and affixed at the outlet to the blower such that the air with the entrained insects passes through the opening defined by inside diameter D3; and an assembly of rectangular flat panels affixed to the flange through which the air with the entrained insects passes, the rectangular flat panels parallel to one another; characterized in that the assembly of rectangular parallel flat panels comprises: a plurality of rectangular flat panels each of a same width, each panel having an 
Ganmor et al. (US 2015/0264913 Al) in view of Christensen et al. (US 6,685,389) and Maxx Air (Powerful Industrial Exhaust Fan, Made in The USA (14 Inch) by Maxx Air. Amazon [online]. Review by Tasha, June 6, 2016. [retrieved on 2020-09-29]. Retrieved from the Internet:<URL: https://www.amazon.com/MaxxAir-IF14UPS-Exhaust-Fan-14-Inch/dp/B000IJV7Y6/>) teaches a similar insect killing system as the claimed invention.
However, Ganmor in view of Christensen and Maxx Air lacks an insect killing system comprising an assembly of rectangular flat panels affixed to the flange through which the air with the entrained insects passes, the rectangular flat panels parallel to one another; characterized in that the assembly of rectangular parallel flat panels comprises: a plurality of rectangular flat panels each of a same width, each panel having an upper edge, a lower edge, and opposite side edges, each panel being a thin perforated planar sheet having a matrix of through holes.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647